Citation Nr: 1409295	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent prior to December 17 2013 and in excess of 70 percent from December 17, 2013 for panic disorder with agoraphobia.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to May 31, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in May 2013 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.


FINDINGS OF FACT

1.  In a February 2014 written statement, the Veteran withdrew his appeal for entitlement to an initial evaluation in excess of 50 percent prior to December 17 2013 and in excess of 70 percent from December 17, 2013 for panic disorder with agoraphobia.

2.  In a February 2014 written statement, the Veteran withdrew his appeal for entitlement to a TDIU prior to May 31, 2013.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 50 percent prior to December 17 2013 and in excess of 70 percent from December 17, 2013 for panic disorder with agoraphobia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew the appeals for an increased evaluation for panic disorder with agoraphobia and for entitlement to a TDIU in a February 2014 statement, and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 50 percent prior to December 17 2013 and in excess of 70 percent from December 17, 2013 for panic disorder with agoraphobia is dismissed.

The appeal as to the issue of entitlement to a TDIU is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


